        Case 1:16-cv-09049-LTS-OTW Document 101 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LISETTE PAULSON,                                               :
                                                               :
                         Plaintiff,                            :   16-CV-9049 (LTS) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
TIDAL,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Today, the Court held a post-discovery status conference, nearly one year to the day

that it tried to hold its first post-discovery status conference. The parties’ recent filing, (ECF

100), raises many of the same discovery issues that were raised almost a year ago. The parties

have requested an extension to certain discovery deadlines in light of their joint request to

attend private mediation. Accordingly, it is hereby ORDERED:

    •    Parties must complete mediation by March 31, 2021;

    •    The expert discovery deadline is extended to April 30, 2021;

    •    Dr. O’Flaherty’s deposition is to be completed by April 30, 2021. If Dr. O’Flaherty’s

         treatment records need to be updated or supplemented, such supplemental production

         must be made at least one week before the deposition. No other fact discovery is

         permitted during this time;

    •    The parties are to submit monthly joint status letters on the 15th of each month, or the

         next business day if the 15th falls on a weekend or public holiday;
       Case 1:16-cv-09049-LTS-OTW Document 101 Filed 01/19/21 Page 2 of 2




   •    This case is NOT stayed pending mediation;

   •    Any currently pending requests to reopen fact discovery are denied as premature;

   •    Any requests to extend mediation or discovery deadlines, or engage in any fact

        discovery outside of Dr. O’Flaherty’s deposition and supplemental production, even if

        agreed by the parties, MUST be requested sufficiently in advance to be ordered by the

        court BEFORE the relevant deadline. The parties have already been warned that the

        Court is not likely to allow any additional fact discovery.



        SO ORDERED.



                                                             s/ Ona T. Wang
Dated: January 19, 2021                                    Ona T. Wang
       New York, New York                                  United States Magistrate Judge
